NRS 11.207(1) (providing that an action for legal malpractice must be filed
                  within 4 years after a plaintiff sustains damage). The instant complaint
                  was filed on June 3, 2010, and is thus time-barred.
                                 We conclude, however, that factual issues remain regarding
                  whether appellants' malpractice claims based on Walter Boyle's life
                  insurance policy are time-barred. Respondent Henry Cavallera relied on a
                  letter sent in September 2006, memorializing a telephone conversation
                  that occurred on August 31, 2006, in which Cavallera stated that
                  appellants had acknowledged that their half-brother, Kaniela Boyle, had
                  spent virtually all of the insurance proceeds on items other than Dorothy
                  Boyle's care. This letter suggests that damages were sustained by this
                  date, and thus, the complaint was required to be filed by September 2010,
                  which it was.
                                 Cavallera nevertheless asserts that the letter demonstrates
                  that appellants were also aware of the basis for any legal malpractice
                  claim by this date, which triggered the two-year limitation portion of NRS
                  11.207, which requires a legal malpractice claim to be filed within two
                  years of when the plaintiff discovers or reasonably should have discovered
                  "the material facts which constitute the cause of action." NRS 11.207(1).
                  Nothing in the record, however, conclusively establishes that appellants
                  were aware of any negligence by respondent at the time the letter was
                  sent. Consequently, it is not clear that appellants were aware of the
                  material facts underlying any claim against respondent, or whether
                  respondent's conduct constituted concealment under NRS 11.207(2), and
                  these factual issues preclude summary judgment based on statute of
                  limitations.



SUPREME COURT
        OF
     NEVADA
                                                        2
(0) I947A    rn
                            Accordingly, we affirm the portion of the district court's order
                dismissing appellants' claims based on the denial of Medicaid benefits,
                and we reverse the portion of the order dismissing the claims based on the
                life insurance beneficiary designation and we remand this matter for
                further proceedings consistent with this order.
                            It is so ORDERED.




                                                            Gibbons




                cc:   Second Judicial District Court, Dept. 8
                      Nicholas F. Frey, Settlement Judge
                      Kenneth J. McKenna
                      Laxalt & Nomura, Ltd./Reno
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A